Citation Nr: 0324760	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-13 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a right thumb 
injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1953 to April 1955.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a January 2002 
rating decision by the Togus, Maine, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In correspondence dated in September 2002 the veteran's 
service representative alleged an October 1998 Board decision 
denying service connection for residuals of a right thumb 
injury was clearly and unmistakably erroneous.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that an appeal was not "inextricably intertwined" with a 
clear and unmistakable error (CUE) motion when the critical 
evidence involved submissions made after the applicable final 
determination.  Livesay v. Principi, 15 Vet. App. 165 (2001).  
As the matter requires a specific CUE motion and is not 
"inextricably intertwined" with the issue on appeal, the 
Board will address the CUE issue in separate correspondence.  
See generally, 38 C.F.R. § 20.1400 (2002).  


FINDINGS OF FACT

1.  In an October 1998 decision the Board denied service 
connection for residuals of a right thumb injury on the basis 
that evidence did not show a present disability was related 
to service; the veteran did not appeal.  

2.  Evidence added to the record since the October 1998 
decision includes competent (medical) evidence relating joint 
disabilities to trauma similar to a right thumb injury the 
veteran sustained in service; the evidence bears directly and 
substantially upon the matter at hand and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The veteran has a residual right thumb deformity due to 
an injury in service.

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of a 
right thumb injury may be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).

2.  Service connection for a residual right thumb deformity 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Regulations implementing the VCAA 
have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.  In 
correspondence dated in September 2001 the veteran was 
notified of the VCAA and how it pertained to the present 
issue on appeal.

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  Regulations implementing the VCAA include a new 
definition of new and material evidence.  However, that 
provision applies only to petitions to reopen filed on or 
after August 29, 2001.  The veteran's petition to reopen was 
received prior to that date.  Hence, the new definition does 
not apply in the instant case.

In July 2003, the Board received medical evidence without 
waiver of initial agency of original jurisdiction (AOJ) 
consideration.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently invalidated 
38 C.F.R. § 19.9(a)(2), a regulation which had allowed the 
Board to consider additional evidence without having to 
remand the case to the (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In this case, however, 
since the veteran is not prejudiced by this decision and a 
remand of the matter addressed on the merits below for 
initial RO consideration would be of no benefit to anyone but 
would merely cause delay, the Board will proceed with 
consideration of the claim.  

New and Material Evidence 

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a);  See Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply in the instant case.]

In an October 1998 decision the Board denied service 
connection for residuals of a right thumb injury.  The 
veteran did not appeal that determination and it has become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The evidence of record at the time of the October 1998 Board 
decision included service medical records showing the veteran 
was treated for a smashed right thumb in March 1955 and that 
treatment involved removal of the nail and a Vaseline-
pressure dressing.  X-ray examination in March 1955 revealed 
no evidence of fracture or other abnormality.

VA examination in July 1997 noted a history of the veteran's 
having smashed his right thumb between two pieces of 
furniture in service with treatment including removal of the 
nail and bandaging for several weeks.  The veteran complained 
that in cold weather the thumb was painful and tingled.  The 
examiner observed no anatomical defect of the thumb and noted 
that the veteran's use of the thumb appeared normal when 
tying his shoe and writing his name.  Range of motion studies 
revealed the thumb could almost be opposed to the right fifth 
finger (with a 3/8 inch gap) and that the veteran did not use 
the thumb at all upon making a fist (but that he did not 
appear to be making any significant effort).  The examiner 
assessed that range of motion of the thumb was normal - both 
at the distal interphalangeal joint and at the 
metacarpophalangeal joint.  Following review of an X-ray 
examination report, the examiner provided a diagnosis of mild 
deformity of the proximal distal phalanx of the right thumb 
possibly related to trauma.  It was noted the veteran's 
difficulties primarily consisted of pain and discomfort in 
cold weather.  

The evidence received since the October 1998 Board decision 
includes statements from the veteran reiterating his claim 
for service connection.  In documents submitted in support of 
the claim in July 2003 the veteran's service representative 
provided information from a medical treatise indicating that 
permanent joint damage may result from such trauma as 
dislocations, internal derangements, major ligamentous 
ruptures, or wounds with sepsis or foreign body implantation. 

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The evidence includes 
medical literature indicating the veteran's present right 
thumb deformity may be due to a traumatic injury during 
active service which was not of record at the time of the 
last final decision.  As that evidence addresses directly the 
basis for the prior denial of the claim, it is "new and 
material" and the claim must be reopened.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation in line of duty of preexisting 
injury suffered or disease contracted.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's service medical records include evidence of 
trauma to the right thumb during service.  Although medical 
records demonstrate no subsequent treatment for residuals of 
a right thumb injury, VA examination in July 1997 included a 
diagnosis of mild deformity of the proximal distal phalanx of 
the right thumb possibly related to trauma.  While the 
examiner did not specifically relate the veteran's present 
right thumb disorder to the documented injury in service, the 
medical treatise information submitted in July 2003 
demonstrates that such deformities may develop as a result of 
the type of trauma shown by service medical records.  Based 
upon all the evidence now of record, the Board finds service 
connection for a residual right thumb deformity is warranted.


ORDER

Service connection for a residual right thumb deformity is 
granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

